Per Curiam :
The deposit in this case in its inception was an interest bearing deposit, and while by the expiration of time it may have ceased to bear interest for such additional time as the money was left in the bank, yet the interest agreed upon for the specified time was compensation for such time as the money was left in the bank under the contract. The character of the contract was never changed. The certificate was not subsequent to the time it ceased to bear interest presented to the bank and a new deposit contract created. It is clear, therefore, that the deposit was not a non-interest-bearing deposit. The writ of error is accordingly refused.